Case: 1:18-cv-00596-SJD-SKB Doc #: 13 Filed: 10/05/18 Page: 1 of 11 PAGEID #: 29



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION
                                 CINCINNATI, OH


ZOBELE MEXICO, S.A. DE C.V.                  :     Case No. 1:18-cv-00596-SJD
                                             :
              Plaintiff,                     :     Judge Susan J. Dlott
                                             :
  vs.                                        :     ANSWER OF TSS
                                             :     TECHNOLOGIES, INC.__________
TSS TECHNOLOGIES, INC.,                      :
                                             :
              Defendant.                     :




        For its Answer to the Complaint of Zobele Mexico, S.A. de C.V. (“Zobele”),

Defendant TSS Technologies, Inc. (“TSS”) responds as follows:

               RESPONSE TO ALLEGATIONS AND FIRST DEFENSE

        1.    TSS lacks knowledge or information sufficient to form a belief about the

truth of the averments set forth in paragraph 1 of the Complaint.

        2.    TSS admits the averments set forth in paragraph 2 of the Complaint.

        3.    TSS admits that there is diversity of citizenship between the parties to this

action, that Zobele has demanded in excess of $75,000, exclusive of interest and costs in

this action, and that this Court has subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1332. TSS denies liability to Zobele, and to the extent paragraph 3 of the

Complaint contains additional averments of fact, they are denied.

        4.    TSS admits the averments set forth in paragraph 4 of the Complaint.
Case: 1:18-cv-00596-SJD-SKB Doc #: 13 Filed: 10/05/18 Page: 2 of 11 PAGEID #: 30



      5.      TSS admits the allegations set forth in paragraph 5 of the Complaint.

      6.      TSS lacks knowledge or information sufficient to form a belief about the

truth of the averments set forth in paragraph 6 of the Complaint.

      7.      TSS lacks knowledge or information sufficient to form a belief about the

truth of the averments set forth in paragraph 7 of the Complaint.

      8.      TSS lacks knowledge or information sufficient to form a belief about the

truth of the averments set forth in paragraph 8 of the Complaint.

      9.      TSS lacks knowledge or information sufficient to form a belief about the

truth of the averments set forth in paragraph 9 of the Complaint.

      10.     TSS admits the allegations set forth in paragraph 10 of the Complaint.

      11.     TSS admits that it entered into a contract with Zobele in or around March

2017, and that the subject of the contract was the manufacture, by TSS, of a machine

called an “Empty Glass Bottle Gluing Delivery System” (hereinafter referred to as (the

“Machine”)). TSS further states that documents forming the contract speaks for

themselves, and denies any characterization or interpretation of those documents that

are inconsistent with their express terms. To the extent paragraph 11 contains any

additional allegations to which a response is required under Fed. R. Civ. P. 8(b), they

are denied.

      12.     TSS admits that before the parties entered into a contract, it sent Zobele a

written proposal entitled “TSS Technologies Quotation # 1880-NAT-2 Project Big Foot:



                                           -2-
Case: 1:18-cv-00596-SJD-SKB Doc #: 13 Filed: 10/05/18 Page: 3 of 11 PAGEID #: 31



Empty Bottle Gluing Delivery System – National Line & DS 2.0 Proof of Principle and

National Line Change-Over Kit” (hereinafter “Quotation”) and a Power Point entitled

“Project Bigfoot – Zobele/[Customer] Bottle Gluing Machine: Final Design Review with

Zobele/[Customer] 2/10/2017 Rev 2.0 2/13/17” (“PowerPoint”) regarding the Machine on

or about February 21, 2017. TSS further admits that it did not provide Zobele with a

document entitled “Standard Terms and Conditions of Sale” annexed to the Quotation.

TSS further states that the written contents of the Quotation and PowerPoint speak for

themselves, and denies any characterization of those documents that is inconsistent

with their express terms. To the extent paragraph 12 contains any additional allegations

to which a response is required under Fed. R. Civ. P. 8(b), they are denied.

      13.    TSS admits that Zobele sent TSS a purchase order for the Machine

described in the Quotation on March 8, 2017, and that the parties entered into a

contract. TSS denies the remaining allegations set forth in paragraph 13 of the

Complaint.

      14.    TSS denies the allegations set forth in paragraph 14 of the Complaint.

      15.    TSS admits the allegations in paragraph 15 of the Complaint.

      16.    TSS admits that the original draft schedule, prior to receiving all purchase

orders from Zobele, was May 2017, and that TSS had issues with the run-off for the

Machine, and that those issues with the run-off, and Zobele’s issuance of a subsequent

purchase order, delayed TSS’s shipment of the Machine to Zobele’s factory in Mexico



                                           -3-
Case: 1:18-cv-00596-SJD-SKB Doc #: 13 Filed: 10/05/18 Page: 4 of 11 PAGEID #: 32



until September 2017. TSS further admits that it installed the Machine at Zobele’s

facility. Zobele denies the remaining allegations in paragraph 16 of the Complaint.

       17.    TSS lacks knowledge or information sufficient to form a belief about the

truth of the averments set forth in paragraph 17 of the Complaint.

       18.    TSS denies the allegations set forth in paragraph 18 of the Complaint.

       19.    TSS admits that it took corrective action in October, November, and

December 2017 with respect to issues with the Machine, including repair and

replacement of parts, and that Zobele, at first, gave TSS the opportunity to take

corrective action. TSS specifically denies that it was a futile effort to get the Machine to

perform its contracted task, and denies that it was unable to construct and/or repair the

Machine so that it could perform the functions for which Zobele contracted. Zobele

denies the remaining allegations in paragraph 19 of the Complaint.

       20.    TSS lacks knowledge or information sufficient to form a belief about the

truth of the averments set forth in paragraph 20 of the Complaint.

       21.    TSS denies the allegations set forth in paragraph 21 of the Complaint.

       22.    TSS lacks knowledge or information sufficient to form a belief about the

truth of the averments set forth in paragraph 22 of the Complaint.

       23.    TSS lacks knowledge or information sufficient to form a belief about the

truth of the averments set forth in paragraph 23 of the Complaint.




                                            -4-
Case: 1:18-cv-00596-SJD-SKB Doc #: 13 Filed: 10/05/18 Page: 5 of 11 PAGEID #: 33



       24.    TSS lacks knowledge or information sufficient to form a belief about the

truth of the averments set forth in paragraph 24 of the Complaint.

       25.    TSS lacks knowledge or information sufficient to form a belief about the

truth of the averments set forth in paragraph 25 of the Complaint.

       26.    TSS lacks knowledge or information sufficient to form a belief about the

truth of the averments set forth in paragraph 26 of the Complaint.

       27.    TSS denies the allegations set forth in paragraph 27 of the Complaint.

       28.    TSS admits that Zobele sent a letter to TSS demanding that TSS

“immediately ship its gluing machine back to TSS in Ohio,” on or about February 1,

2017. TSS further states that the written contents of the February 1, 2017 letter speak for

themselves, and denies any characterization of that letter that is inconsistent with its

express terms. TSS further admits that is has not removed the Machine in response to

this request, but denies that it has failed to respond to Zobele’s demand. TSS denies the

remaining allegations set forth in paragraph 28 of the Complaint.

                              FIRST CLAIM FOR RELIEF

       29.    TSS incorporates the preceding paragraphs of its Answer as if fully

restated herein.

       30.    TSS admits that Zobele and it entered into a contract, but denies Plaintiff’s

characterization of the terms and documents forming that contract. TSS further states

that the documents comprising the parties’ written contract speak for themselves, and



                                           -5-
Case: 1:18-cv-00596-SJD-SKB Doc #: 13 Filed: 10/05/18 Page: 6 of 11 PAGEID #: 34



denies any characterization or interpretation of the contract documents that is

inconsistent with their express terms. To the extent paragraph 30 contains any

additional allegations to which a response is required under Fed. R. Civ. P. 8(b), they

are denied.

       31.    TSS denies the allegations set forth in paragraph 31 of the Complaint.

       32.    TSS denies the allegations set forth in paragraph 32 of the Complaint.

       33.    TSS admits that TSS asked Zobele to change its glue and to filter the

incoming air to the glue system, and that TSS recommended that Zobele store glue in a

controlled environment, as recommended by the glue manufacturer. TSS further admits

that TSS requested that Zobele provide an adequate number of operators during test

runoff. TSS denies the remaining allegations set forth in paragraph 33 of the Complaint.

       34.    TSS denies the allegations set forth in paragraph 34 of the Complaint.

       35.    TSS denies the allegations set forth in paragraph 35 of the Complaint.

       36.    TSS denies the allegations set forth in paragraph 36 of the Complaint.

       37.    TSS denies the allegations set forth in paragraph 37 of the Complaint.

                            SECOND CLAIM FOR RELIEF

       38.    TSS incorporates the preceding paragraphs of its Answer as if fully

restated herein.

       39.    TSS admits that the Quotation contains the following language: “TSS

Technologies, INC. warrants to the buyer that the parts, equipment, assemblies, and



                                          -6-
Case: 1:18-cv-00596-SJD-SKB Doc #: 13 Filed: 10/05/18 Page: 7 of 11 PAGEID #: 35



prototypes as developed by TSS Technologies are free from defects in material and

workmanship for normal use and service, for a period of 1 year from the date of

shipment at TSS Technologies.” TSS further states that the written contents of the

Quotation speak for themselves, and denies any characterization of the Quotation that

is inconsistent with their express terms. To the extent paragraph 39 contains any

additional allegations to which a response is required under Fed. R. Civ. P. 8(b), they

are denied.

       40.    TSS denies the allegations set forth in paragraph 40 of the Complaint.

       41.    TSS denies the allegations set forth in paragraph 41 of the Complaint.

       42.    TSS denies the allegations set forth in paragraph 42 of the Complaint.

       43.    TSS denies the allegations set forth in paragraph 43 of the Complaint.



                                  SECOND DEFENSE
                                (Failure to State a Claim)

       Zobele’s Complaint fails to state a claim upon which relief may be granted.

                                     THIRD DEFENSE
                                    (Failure to Mitigate)

       Zobele could have mitigated or avoided damages stemming from the Machine,

but failed to make reasonable efforts to mitigate or avoid, the damages alleged in their

Complaint, without undue risk, burden, or humiliation to Zobele. Zobele’s claims are

thus barred in whole, or in part.




                                            -7-
Case: 1:18-cv-00596-SJD-SKB Doc #: 13 Filed: 10/05/18 Page: 8 of 11 PAGEID #: 36



                                 FOURTH DEFENSE
                                    (Consent)

      Zobele’s claims are barred in whole, or in part, because they knowingly and

voluntarily consented to the materials and design used for the Machine.

                                   FIFTH DEFENSE
                                  (Lack of Standing)

      Zobele was required to, and has failed to register with the State of Ohio in

accordance with R.C. 1703.01 to 1703.31, and is thus barred from maintaining this action

pursuant to R.C. 1703.29.

                                   SIXTH DEFENSE
                                 (Equitable Estoppel)

      Zobele’s claims of injury or damages are barred by the doctrine of equitable

estoppel, due to Zobele’s fraudulent concealment of material facts regarding the

Machine, including the acceptance criteria for the Machine. Zobele concealed

information from TSS with the intent that TSS act or fail to act so as to avoid the

damages Zobele now seeks by its claims, and TSS did in fact materially change its

position due to Zobele’s concealment.

                                SEVENTH DEFENSE
                                    (Waiver)

      Zobele’s claims are barred by the doctrine of waiver, as Zobele deliberately,

knowingly, voluntarily, and with full knowledge of the factual circumstances: (1) failed

to follow TSS’s recommendations to inspect, and timely repair or protect the Machine



                                          -8-
Case: 1:18-cv-00596-SJD-SKB Doc #: 13 Filed: 10/05/18 Page: 9 of 11 PAGEID #: 37



after delivery; and (2) failed to afford TSS a full and fair opportunity to cure any alleged

defects in the Machine.

                                  EIGHTH DEFENSE
                                (Commercial Frustration)

       Zobele’s contract and warranty claims are barred by the doctrine of frustration of

purpose, due to Zobele’s unilateral decision and unanticipated alleged need to replace

the allegedly defective Machine to satisfy its customer, before affording TSS an

adequate opportunity to inspect, and repair or remediate, the allegedly defective

Machine.

                                    NINTH DEFENSE
                                     (Impossibility)

       Zobele’s contract and warranty claims are barred by the doctrine of

impossibility, due to Zobele’s unilateral decision to replace the allegedly defective

Machine.

                                   TENTH DEFENSE
                              (Prevention of Performance)

       Zobele’s contract and warranty claims are barred in whole, or in part, due to

Zobele’s conduct preventing TSS from taking steps to inspect and repair or remediate

the allegedly defective Machine.




                                            -9-
Case: 1:18-cv-00596-SJD-SKB Doc #: 13 Filed: 10/05/18 Page: 10 of 11 PAGEID #: 38



                                 ELEVENTH DEFENSE
                                   (Impracticability)

       Zobele’s contract and warranty claims are barred by the doctrine of

impracticability, due to Zobele’s unilateral decision to replace the allegedly defective

Machine.

                                  TWELFTH DEFENSE
                                   (Misuse of Product)

       Zobele’s claims are barred in whole, or in part, by Zobele’s misuse of the

Machine, including, but not limited to, running the Machine causing damage to the

machine outside of TSS’s presence, while TSS was still in the process of testing the

Machine.

                                THIRTEENTH DEFENSE
                           (Failure to Perform in Good Faith)

       Zobele’s claims are barred in whole, or in part, by Zobele’s failure to perform its

contractual obligations in good faith by, among other conduct, failing to disclose the

acceptance criteria to TSS prior to design and manufacture of the Machine, and failing

to pay TSS for the retooling for the second bottle.

       WHEREFORE, TSS demands:

           1. That Zobele’s Complaint be dismissed with prejudice; and

           2. Its reasonable costs and expenses and all other proper relief to which it

              may be entitled.




                                           - 10 -
Case: 1:18-cv-00596-SJD-SKB Doc #: 13 Filed: 10/05/18 Page: 11 of 11 PAGEID #: 39



                                                   Respectfully submitted,

                                                   /s/ Darren W. Ford
Of Counsel:                                        Darren W. Ford (0086449)
                                                   Trial Attorney
GRAYDON HEAD & RITCHEY LLP                         GRAYDON HEAD & RITCHEY LLP
312 Walnut Street                                  2400 Chamber Center Dr.
Suite 1800                                         Suite 300
Cincinnati, OH 45202                               Ft. Mitchell, KY 41017
Phone: (513) 629-6464                              Phone: (859) 578-7263
Fax:     (513) 651-3836                            Fax:     (859) 578-3073
                                                   Email: dford@graydon.law

                                                   ATTORNEYS TSS
                                                   TECHNOLOGIES, INC.




                             CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Answer of TSS Technologies, Inc. was filed via
the Court’s CM/ECF system this 5th day of October, 2018, which will serve electronic
notification on all counsel of record.

                                                   /s/ Darren W. Ford
                                                   Darren W. Ford (0086449)




8987289.3




                                          - 11 -
